Citation Nr: 0517012	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  94-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for muscle soreness and 
joint pain of the right shoulder, right knee, and low back.

2.  Entitlement to service connection for sinusitis, claimed 
as flu-like symptoms. 

3.  Entitlement to service connection for a gastrointestinal 
disorder. 

4.  Entitlement to service connection for a visual disorder.

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

7.  Entitlement to initial rating in excess of 10 percent 
prior to December 10, 2001, and in excess of 30 percent after 
December 9, 2001, for post-traumatic headaches.  



REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1972, from December 1972 to December 1974, and from June 1991 
to December 1991.  He also served on active duty for training 
(ACDUTRA) in the reserves and the National Guard to include 
from February 28, 1983 to March 10, 1983 and from March 6, 
1992 to March 24, 1992.  He served in Southwest Asia from 
June 29, 1991 to August 3, 1991.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1992, and subsequent, 
rating decisions issued by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 1993, the veteran and his spouse testified at an RO 
hearing; they also testified before the undersigned Veterans 
Law Judge at a Central Office (CO) Board hearing in 
Washington, DC, in June 1998.  Copies of the transcripts for 
both hearings are associated with the record.

In March 1999, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to an increased rating 
for hypertension to the RO for additional development.  The 
issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) was referred to the RO for 
appellate development.  In that decision, the Board also 
denied service connection for issues 1 through 5 and granted 
entitlement to a maximum 30 percent rating for labyrinthitis 
and an earlier effective date of December 8, 1992 for the 
award of service connection for post-traumatic headaches.  In 
an April 1999 rating decision, the RO implemented that the 
Board's decision with regard to labyrinthitis and post-
traumatic headaches.  However, the veteran appealed the rest 
of the Board's March 1999 decision to the now United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2001 Order, the Court granted a Joint Motion for Remand in 
Part and to Stay Further Proceedings (Joint Motion), vacated 
and remanded those portions of the Board's March 1999 
decision dealing with higher initial ratings for 
labyrinthitis and tinnitus for consideration of extra-
schedular ratings under 38 C.F.R. § 3.321(b) and with service 
connection for issues 1 through 5 above for readjudication 
and disposition consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), and dismissed the remaining 
issues (those addressed in the April 1999 rating decision).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); see also Grivois v. 
Brown, 6 Vet. App. 136, 138 (1994) .  

In a March 2000 rating decision, the RO granted entitlement 
to an adjustment disorder with depressed mood and amnestic 
disorder, not otherwise specified, and assigned a 50 percent 
disability rating effective from July 15, 1994, noting that 
the award was considered a total grant of the benefit sought 
on appeal.  The veteran did not file a notice of disagreement 
(NOD) with this decision; therefore, the issue of service 
connection for an acquired psychiatric disorder is no longer 
in appellate status.

In an April 2000 rating decision, the RO granted entitlement 
to a TDIU, effective from July 15, 1994, noting that a May 
1999 private medical opinion showed the veteran was 
unemployable because of his service-connected disabilities.

Following further development, in an October 2000 decision, 
the Board affirmed the RO's denial of an initial rating in 
excess of 10 percent for hypertension.  The veteran appealed 
this decision to the Court.  In an August 2001 Order, the 
Court vacated the October 2000 Board decision, and remanded 
the issue of an initial rating in excess of 10 percent for 
hypertension for readjudication and disposition consistent 
with the VCAA.  

In the October 2000 decision, the Board also had remanded the 
issue of entitlement to an increased rating for a post-
traumatic headache disorder to the RO for the issuance of a 
statement of the case (SOC).  Based upon a review of the 
claims file, the Board found that correspondence received 
from the veteran on January 21, 1998, could be construed as 
an NOD with the RO's denial of an increased rating for the 
veteran's headache disability in the January 1998 rating 
decision.  Although the RO issued an April 2003 rating 
decision assigning a 30 percent rating for a post-traumatic 
headache disorder, effective from December 10, 2001, the RO 
failed to issue an SOC.  Therefore, this matter is addressed 
in the remand section of this decision.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); see also 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 
2002 to provide that an SSOC will not be used to announce an 
agency of original jurisdiction (AOJ's) decision on an issue 
not previously addressed in a statement of the case (SOC)). 

In a July 2002 decision and remand, the Board found that the 
veteran's claims for higher initial ratings in excess of a 
maximum 10 percent for tinnitus and a maximum 30 percent for 
labyrinthitis from December 14, 1991 to July 15, 1994 should 
be submitted to the Director of Compensation and Pension for 
a determination as to whether an extra-schedular rating was 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The Board is precluded, in the first instance, from 
addressing the issue of entitlement to an extra-schedular 
rating under the provisions of 38 C.F.R. § 3.321.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In its decision, the Board 
found that consideration of an extra-schedular rating after a 
TDIU has been granted based upon the same disability 
manifestations would violate the prohibition against 
pyramiding ratings and thus limited consideration to the 
period from December 14, 1991, to July 15, 1994.  See 
38 C.F.R. § 4.14 (2004); see also VAOPGCPREC 6-99.  

Following an opinion from the Director of Compensation and 
Pension, in a September 2004 rating decision, the RO awarded 
the veteran a TDIU, effective from December 14, 1991; thus, 
the issues of entitlement to higher initial ratings in excess 
of a maximum 10 percent for tinnitus and a maximum 30 percent 
for labyrinthitis from December 14, 1991 to July 15, 1994 are 
no longer in appellate status.

The appeal with regard to issues 1, 2, 3, 5, 6, and 7 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the service-connection issue 
addressed in this decision.

2.  The veteran's presbyopia and astigmatism are not diseases 
or injuries under the meaning of applicable law and 
regulations for VA purposes.


CONCLUSION OF LAW

Presbyopia and astigmatism are not disabilities for VA 
compensation purposes, and a claimed acquired eye disorder 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the VCAA and the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA) were 
enacted and became effective.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) (now codified at 38 U.S.C.A. 
§§ 1117, 1118 (West 2002)).  The VCAA essentially eliminated 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
VA is not required, however, to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome 
(CFS), and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service connected.  These changes became effective March 1, 
2002, and they may be favorable to the resolution of some of 
the veteran's claims.  38 U.S.C.A. §§ 1117, 1118.

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
Even so the appellant is not prejudiced by the Board's 
consideration of his service-connection claim for a visual 
disorder as VA has already met all notice and duty to assist 
obligations to him under the VCAA as shown in the statement 
of the case (SOC), supplemental statements of the case 
(SSOCs), and VCAA notice letters pertaining to the 
establishment of service connection for a visual disorder 
sent to the veteran in January 2003 and later.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claim.  He and his spouse 
testified at two hearings.  VA treatment records and 
examination reports are associated with the record.  See 
Mayfield v. Nicholson, 19 Vet. App. ___, slip op. at 32, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2004).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Visual Disorder

In connection with an eye disability claim, the Board notes 
that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including hyperopia, presbyopia and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004); VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

As the veteran does not contend that he sustained an eye 
injury while in service, the Board concludes that the clear 
preponderance of the evidence is against entitlement to 
service connection for eye disability.

In this case, there is no history of an eye disease or 
injury.  There are no service records pertaining to an eye 
disorder, except to reflect that the veteran wore glasses.  
Thus, there is no evidence revealing a chronic eye disorder 
in service or an eye disorder such that continuity of 
symptomatology may be shown after service for purposes of 
establishing service connection on a direct basis.  At a May 
2003 VA visual examination report, the veteran reported that 
he needed bifocals for adequate near vision.  On examination, 
his best corrected vision was 20/20, bilaterally.  The 
impression was minimal astigmatic refractive error along with 
presbyopia, normal for his age.  The eye examination was 
otherwise normal.  Results were similar at a July 1997 VA 
visual examination.

With regard to the current diagnoses of refractive errors 
(astigmatism and presbyopia), the law concerning service 
connection for a congenital or developmental defect is 
dispositive.  Refractive errors are defects of the form or 
structure of the eye of congenital or developmental origin 
for which service connection may not be granted.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The only remaining evidence the appellant has submitted that 
supports his claim are his own statements and testimony, 
along with others made by his spouse, a neighbor, and his 
representative.  They, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the veteran's 
service-connection claim of a visual disorder, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for a visual disorder is denied.


REMAND

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous July 2002 and October 
2000 remand instructions.  The July 2002 Board remand 
instructed the RO to obtain missing records for treatment of 
hypertension.  On remand, the RO associated VA treatment 
records from December 2001 to March 2003.  Since the appeal 
pertaining to a higher rating for hypertension arises from an 
initial rating decision, it is not the present level of 
disability that is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Thus, it is important to obtain treatment 
records throughout the entire rating period.  Except for the 
recently associated VA treatment records and VA examination 
reports, most of the treatment records associated with the 
claims file are for the period from May 1992 to July 1997, 
showing diastolic pressure ranging from 130 to 194 and 
systolic pressure ranging from 72 to 118.  

As noted above, in an October 2002 decision, the Board found 
that correspondence received from the veteran on January 21, 
1998, could be construed as an NOD with the RO's denial of an 
increased rating for the veteran's headache disability in the 
January 1998 rating decision.  Although the RO issued an 
April 2003 rating decision assigning a 30 percent rating for 
a post-traumatic headache disorder, effective from December 
10, 2001, the record does not contain a separate SOC 
discussing this issue as instructed.  Where the Board finds 
an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. at 240-41; 
see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Like 
hypertension, the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, thus, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings for his headaches.  
See Fenderson, supra. 

The veteran specifically asked that he be considered for 
service connection for the other alleged disorders on a 
direct basis and under 38 C.F.R. § 3.317 as due to 
undiagnosed illnesses.  Service connection may be established 
for chronic disabilities due to undiagnosed illnesses, if 
there is evidence that the claimant: (1) is a "Persian Gulf 
veteran;" (2) who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2004); see also 67 Fed. Reg. 
78,979-80 (Dec. 27, 2002) (extending the presumptive period 
to December 31, 2006 and now codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia in 1991, making him 
a Persian Gulf veteran.

At the RO and CO hearings, the veteran described the bus 
accident where he sustained a head injury to the right side 
and which led to a stapedectomy in August 1991 and service 
connection for chronic tinnitus, labyrinthitis, and hearing 
loss in the right ear.  At the CO hearing, both he and his 
wife reported how that accident has affected his life and 
prevents him from working.  The veteran testified that his 
muscle soreness felt like arthritis, which he was diagnosed 
with, and that the sun helped alleviate some of the soreness.  
He indicated that his knees were wearing at the joints and 
that he had runny bowels and some pain but was not taking 
medication for a gastrointestinal disorder.  The veteran's 
representative indicated that they did not say much about the 
claims for undiagnosed illness because there are diagnoses on 
file and the veteran's case was not too strong with regard to 
those issues.  The veteran was more concerned about service 
connection for memory loss or a psychiatric disorder, ratings 
for his existing service-connected disabilities, and 
entitlement to a TDIU.

Service medical records show that the veteran was treated for 
tinea versicola in December 1972, itchy feet in October 1973, 
a skin rash on his back and right side in November 1973, 
athlete's foot on his right foot in March 1974, and a skin 
rash to his back and shoulders in November 1974.  A March 
1990 individual ready reserve examination report for 
retainment reflects boggy nasal membrane secondary to 
allergic rhinitis.  On the medical history portion of his 
June 1991 reentrance examination report, the veteran checked 
"no" for skin disease, ear, nose, or throat trouble, or 
sinusitis.  Service medical records show no diagnosis of, or 
treatment for, a right shoulder, lumbar spine, or right knee 
disorder.  In the medical history portion of his September 
1991 separation examination report, the veteran checked 
"yes" for swollen or painful joints; however, clinical 
findings for the upper and lower extremities, the spine, the 
musculoskeletal system, the skin, the sinuses, nose, mouth, 
and throat were normal.  An October 1991 air evacuation 
summary report reflects that the veteran's extremities, nose, 
nasopharynx, oropharynx, hypopharynx, and larynx were all 
within normal limits.  His abdominal examination was benign.  
A December 1991 summary report from the Ft. Polk Army 
Hospital reflects diagnoses of status post right 
stapedectomy, complicated by reparative granuloma, now 
resolved; positional vertigo -- resolving; and hypertension.  
Physical examination of the ear revealed minor postoperative 
changes involving the right posterior tympanic membrane, 
which otherwise had normal mobility.  His fistula test was 
negative.  The left tympanic membrane, nasal cavity, 
nasopharynx, and oral cavity/oropharynx were normal.  
Generally, the veteran was in no acute distress.   

May 1992 VA examination reports reflect diagnoses of bursitis 
of the right shoulder, bilateral tinea pedis with fungal 
infection of the right great toenail, and mild 
pseudofollicultitis of the neck.  At an August 1994 VA 
examination, the veteran stated that he did not have any real 
joint trouble but that his shoulder muscles, especially the 
left one, felt like they had arthritis.  He was diagnosed 
with mild traumatic arthritis of the shoulders with myalgia 
by history, which was probably related.  A December 1995 
private hospital report shows a diagnosis of varicella zoster 
on the veteran's left ear, neck, and shoulder.  

At December 1996 VA ear, nose and throat (ENT) and general 
medical examinations, sinus X-rays revealed all sinuses to be 
grossly clear.  Chest X-rays revealed the lung fields to be 
clear.  The examiner noted a history of diarrhea in the past, 
which was not as bad then, having it once a month.  
Examination of abdomen, nasal cavity, paranasal sinuses, oral 
cavity, pharynx, larynx and neck were all normal.  No 
diagnosis related to claimed flu-like symptoms was made.  At 
a December 1996 VA joints examination, the veteran complained 
of minor pain in the left shoulder and both knees, which was 
aggravated by damp weather.  On examination, the veteran had 
full range of motion of the shoulders without complaints of 
pain.  He also had full range of motion of the knees without 
complaints of pain or evidence of guarding in the lower 
extremities.  There was no tenderness over any the joints or 
muscles masses noted on examination.  The December 1996 VA 
joints examiner stated that he could not find any objective 
evidence of organic pathology in the veteran's 
musculoskeletal system that would interfere with employment.

At a July 1997 VA skin examination, the veteran complained of 
having burning, soreness, itching, and cracking of the feet, 
as well as a rash on his back and bumps on his face, which he 
claims were of five years duration.  Because these alleged 
conditions were not manifested at the time of the 
examination, the examiner could not comment on any rash of 
the back as this condition was not manifested and the 
examiner felt that the bumps on the face were probably 
pseudofolliculitis.  The skin examiner did note the presence 
of tinea of the toenails and on the bottom of the veteran's 
feet.  On examination in July 1997, X-rays of the parasinuses 
were unremarkable.  At a July 1997 VA joints examination, the 
veteran complained of pain in the right shoulder, low back, 
and right knee.  X-rays of the right shoulder and lumbar 
spine reflected minimal degenerative joint disease.  The 
veteran was also diagnosed with recurrent right shoulder 
pain, probable tendinitis, chondromalacia patella of the 
right knee, and low back syndrome of uncertain etiology.  

At a May 2003 VA ENT examination, the veteran reported a 
history of chronic nasal obstruction/drainage during the Gulf 
War and frequent episodes about five or six times a month for 
which he has been given steroid sprays with some relief.  On 
examination, there was no evidence of any significant 
swelling, inflammatory changes or other abnormalities.  
Internally, the septum was mildly deviated.  The turbinates 
were severely hyperemic with watery discharge present.  The 
impression was severe vasomotor rhinitis, which might be 
allergic in origin.  No sinusitis was found.  The examiner 
added that severe rhinitis causes chronic blockage.  At a 
contempaneous hypertension examination, the veteran reported 
stomach pain about twice a year under the ribcage and 
soreness.  He avoids greasy/spicy foods.  The veteran is not 
on any medications for his digestive system.  He denied 
indigestion or heartburn but reported nausea/vomiting four to 
five times a year, which he thinks is related to something he 
has eaten.  His appetite was described as good and his weight 
stable.  He also reported diarrhea about four times a year 
with one loose stool, then it resolves.  The examiner stated 
that the veteran had no gastrointestinal complaints on his 
May 1992 VA examination and only vague complaints of vomiting 
and constipation on his July 1997 VA examination.  The 
examiner ascribed the veteran's vomiting to his chronic 
labyrinthhitis or his headaches.  An August 1997 upper 
gastrointestinal (UGI) series showed mild hypertrophic 
gastritis, but his current UGI showed nonspecific prominent 
gastric mucosal folds, which "may be due to gastritis."  
Both UGIs have nonspecific findings of gastritis, which is 
unusual for series done six years apart.  The examiner added 
that these UGI findings are suggestive, not diagnositic, of 
gastritis and he does not have symptoms currently to warrant 
an esophagogastroduodenoscopy (EGD).

A May 2003 VA skin examiner noted that he could find no 
documentation during the veteran's time of service in the 
Persian Gulf of a skin disorder.  The examiner added that 
following service, there were several entries in the record 
that the veteran had tinea versicolor and tinea of the nails, 
both of the hands and the feet and tinea of the skin of the 
feet, as well as having had herpes zoster of the neck and 
upper back.  However, there was no indication that any of 
these conditions were associated with any service time 
responsibilities.  The veteran is treated by VA for his skin 
conditions of tinea of the feet and hands.  He has taken oral 
medication for tinea of the nails and also has been treated 
for tinea versicolor of the upper back.  Both the veteran and 
his spouse indicated that the veteran's hands and feet were 
the best that they had been in several years.  On 
examination, the only residual evidence was slight 
discoloration and thickening of the index fingernail on the 
right hand.  There was no evidence of active skin disease of 
the feet.  There was some slight increased pigmentation from 
previous inflammation of the skin of the upper back.  It was 
unclear whether this was the residual of herpes zoster or 
from tinea versicolor, as a clinical distinction could not be 
made.  All that could be said was that at the time of 
examination, there was no evidence of active disease and 
there was no evidence to support an association to his 
present diagnosed skin disorders and the veteran's time in 
service.  

At a May 2003 VA spine examination, the veteran stated that 
he had developed pain in the right shoulder, which was later 
diagnosed as arthritis.  He also indicated that he developed 
low back pain in the military, but did not go to sick call 
because of his position as a first sergeant.  On physical 
examination, there was no evidence of muscle atrophy, 
deformity, swelling, or effusion.  There was pain at the 
extremes of motion on all planes.  X-rays did not reveal any 
abnormalities of the right shoulder, lumbar spine, or right 
knee.  The impression included chondromalacia of the right 
knee, rotator cuff syndrome of the right shoulder, and 
bipartite right acromion, a developmental problem.  There was 
no objective evidence of organic pathology to explain his 
recurrent low back pain.  An August 2003 addendum to the May 
2003 VA spine examination report reflects that the veteran 
reported a history of symptoms in 1991, similar to those 
present on examination; however, service records do not 
substantiate a history of injury or complaint to the right 
shoulder, lower back, or right knee.  

The duty to assist includes obtaining additional treatment 
records, Social Security Administration (SSA) records, and an 
examination when necessary for a determination.  A June 1997 
VA treatment record reflects that the veteran receives 
disability payments from SSA, but no SSA records have been 
associated with the record.  SSA and missing VA treatment 
records might show a chronic sinus, gastrointestinal, right 
shoulder, right knee, low back or skin disorder that might 
warrant service connection under either 38 C.F.R. § 3.303 or 
38 C.F.R. § 3.317.  On remand, the veteran should be given 
another chance to identify health care providers and to 
provide signed release forms and missing treatment records 
should be sought.  After receipt of records, the veteran 
should be scheduled for examination to ascertain the nature 
and extent of his hypertension and the etiology of any of the 
claimed disorders, if found on examination.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2004); see also Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that treated him for his 
service-connected hypertension and 
alleged sinus, gastrointestinal, and skin 
disorders and muscle soreness and joint 
pain of the right shoulder, right knee, 
and low back, from December 1991 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies, if not already in the file, 
in particular any missing treatment 
records from the Jackson, Mississippi VA 
Medical Center.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a heart disorders 
examination to determine the nature and 
extent of his service-connected 
hypertension.  All indicated tests or 
studies deemed necessary should be done 
to include blood pressure readings taken 
2 or more times on at least 3 different 
days and objective measurements of the 
level of physical activity, expressed 
numerically in METs at which cardiac 
symptoms develop (generally measured by 
means of a treadmill test).  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination and the report should so 
indicate.  The examiner should identify 
any heart disorder found and indicate 
whether the veteran has hypertensive 
vascular disease or whether his 
hypertension is due to an underlying 
heart disorder, such as, aortic 
insufficiency or hyperthyroidism.  The 
examiner should provide or estimate 
measurements of the level of physical 
activity, expressed numerically in METs 
at which cardiac symptoms develop and/or 
indicate when there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram (ECG), Echocardiogram 
(ECHO), or X-ray.  The examiner should 
give detailed clinical findings and 
clearly outline the rationale for any 
opinion expressed.

4.  After completion of 1, 2, and 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
examinations by appropriate physicians, 
who have not previously examined the 
veteran, to determine the nature and 
extent of all pathology, which may be 
present, pertaining to skin or 
gastrointestinal disorders (manifest by 
nausea and diarrhea), muscle soreness and 
joint pain of the right shoulder, right 
knee, and low back, and flu-like symptoms 
(for example, a sinus disorder).  The 
claims file must be made available to the 
examiner(s) prior to examination, and the 
examiner(s) should so indicate in their 
reports that the claims file was 
reviewed.  The purpose of examination 
should be to identify all signs of 
disorders of the skin or disorders 
manifested by nausea, diarrhea, flu-like 
symptoms, muscle soreness and/or joint 
pain of the right shoulder, right knee, 
or low back, which the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of his symptomatology, should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should expressly state an opinion as to 
whether any disorders of the skin or 
disorders manifested by nausea, diarrhea, 
flu-like symptoms, muscle soreness and/or 
joint pain of the right shoulder, right 
knee, or low back is/are attributable to 
a known clinical diagnosis (for example, 
the veteran's service-connected 
labyrinthitis).  

For any skin, gastrointestinal, flu-like 
symptoms, muscle soreness, or joint pain, 
which is attributable to a known 
diagnosis, the examiner(s) should offer 
an opinion as to the most probable 
etiology and date of onset of any 
disorder that is diagnosed and whether it 
is at least as likely as not (50 percent 
or more probability) that the diagnosed 
disorder is etiologically related to the 
veteran's military service or was caused 
by a supervening condition or event after 
December 1991.  If arthritis of the right 
shoulder, right knee or low back is 
diagnosed, the examiner should opine 
whether the evidence indicates that such 
arthritis was manifest within one year of 
the veteran's discharge from service.  
(The veteran served on active duty from 
May 1972 to November 1972, from December 
1972 to December 1974, and from June 1991 
to December 1991.)  For any of the above 
signs and symptoms, which is not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability to 
include either objective medical evidence 
perceptible to a physician or other, non-
medical indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2004).  Finally, the 
examiner(s) should express his or her 
opinion as to whether any skin, 
gastrointestinal, flu-like symptoms, 
muscle soreness or joint pain of the 
right shoulder, right knee or low back is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period) or was 
caused by a supervening condition or 
event after December 1991.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed, 
to include discussion of etiological 
opinions given by May 2003 and August 
2003 VA examiners, and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

5.  The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 10 prior to December 10, 2001 
and in excess of 30 percent after 
December 9, 2001 for post-traumatic 
headaches, to include consideration of 
staged ratings and all applicable rating 
criteria.  The veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
veteran and his representative, if any, 
the requisite period of time for a 
response.

6.  Following completion of the above, 
the RO should readjudicate the veteran's 
service-connection and increased rating 
claims remaining on appeal.  In 
particular, a review of the ratings for 
the veteran's service-connection 
hypertension should include consideration 
of staged ratings and applicable 
diagnostic codes under 38 C.F.R. § 4.104, 
(2004), including current and former 
Diagnostic Codes 7007 and 7101.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


